Citation Nr: 0739457	
Decision Date: 12/14/07    Archive Date: 12/19/07

DOCKET NO.  05-26 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Jackson, Mississippi


THE ISSUE

Entitlement to an effective date earlier than July 8, 2004, 
for the award of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 




INTRODUCTION

The veteran served on active duty from September 1968 to 
February 1970.
 
This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision that 
assigned an effective date of July 8, 2004, for the award of 
service connection for PTSD.  The veteran timely appealed.

In February 2001, the Board remanded the matter for 
additional development.


FINDINGS OF FACT

1.  On January 23, 2002, VA received the veteran's claim for 
service connection for PTSD.

2.  There was no pending claim prior to January 23, 2002, 
pursuant to which service connection for PTSD could have been 
awarded.

3.  The Axis I diagnosis of PTSD has been substantiated in 
accordance with 38 C.F.R. § 4.125.


CONCLUSION OF LAW

The criteria for an effective date of January 23, 2002, for 
the award of service connection for PTSD are met.  
38 U.S.C.A. §§ 1110, 1131, 5110 (West 2002 & Supp. 2006); 38 
C.F.R. § 3.400 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2007).  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
proper VCAA notice should notify the veteran of:  (1) the 
evidence that is needed to substantiate the claim(s); (2) the 
evidence, if any, to be obtained by VA; (3) the evidence, if 
any, to be provided by the claimant; and (4) a request by VA 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim(s).
 
Through June 2004 and May 2005 letters, the RO or VA's 
Appeals Management Center (AMC) notified the veteran of the 
evidence needed to establish an earlier effective date for 
the award of service connection for PTSD.  These documents 
served to provide notice of the information and evidence 
needed to substantiate the claim.

VA's letters notified the veteran of what evidence he was 
responsible for obtaining, and what evidence VA would 
undertake to obtain.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b).  VA informed him that it would make reasonable 
efforts to help him get evidence necessary to support his 
claim, particularly, medical records, if he gave VA enough 
information about such records so that VA could request them 
from the person or agency that had them.

The letters asked him if he had any additional evidence to 
submit, and thereby put him on notice to submit information 
or evidence in his possession. 

Notice to a claimant pursuant to the VCAA should be provided 
prior to the initial adverse decision.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The documents meeting the VCAA's notice requirements were 
provided to the veteran after the rating action on appeal.  
The timing deficiency was remedied by the fact that the 
veteran's claim was re-adjudicated by the agency of original 
jurisdiction after notice was provided.  Mayfield v. 
Nicholson, 444 F.3d 1328 (2006).

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  

The Board finds no prejudice to the veteran in proceeding 
with a determination in this matter, as concluded below.  
There is no indication that any additional action is needed 
to comply with the duty to assist the veteran.  The RO has 
obtained copies of the veteran's service medical records and 
outpatient treatment records.  The veteran has not 
identified, and the record does not otherwise indicate, any 
existing pertinent evidence that has not been obtained.

Given these facts, it appears that all available records have 
been obtained.

There is no further assistance that would be reasonably 
likely to assist the veteran in substantiating the claim.  
38 U.S.C.A. § 5103A(a)(2).

II.  Analysis

The veteran contends, in essence, that he is entitled to an 
effective date earlier than July 8, 2004, for the award of 
service connection for PTSD.

The effective date for a grant of service connection is the 
day following the date of separation from active service or 
the date entitlement arose, if the claim is received within 
one year after separation from service.  Otherwise, it is the 
date of receipt of claim, or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a),(b); 38 C.F.R. § 
3.400(b).  The effective date of service connection based on 
a reopened claim is the date of receipt of the new claim or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(r). 

Service connection for PTSD requires a current medical 
diagnosis of PTSD in accordance with 38 C.F.R. § 4.125 (the 
American Psychiatric Association's Diagnostic and Statistical 
Manual of Mental Disorders (4th ed.) (1994) (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible evidence that the 
claimed in-service stressor actually occurred.  See 38 C.F.R. 
3.304(f). 

Records show that the veteran first claimed service 
connection for PTSD on January 23, 2002.

The veteran's DD-214 reflects that he served as a combat 
engineer in the Marines, and that his awards include the 
Combat Action Ribbon.

During a March 2002 VA examination, the veteran reported his 
exposure to traumatic stressors in service.  The report of 
that examination includes an Axis I diagnosis of few PTSD 
symptoms manifested mainly by occasional nightmares.

In April 2002, the veteran reported experiencing bad dreams, 
flashbacks, night sweats, and night frights.  

In a November 2002 addendum, the March 2002 examiner noted 
that the veteran had related few PTSD symptoms, with the 
exception of occasional nightmares and awakening in a sweat.  
The examiner noted that the veteran apparently functioned 
well-in terms of work, social relationships, and general 
activities; and that his few PTSD symptoms did not appear to 
be seriously disabling.  The examiner opined that the 
veteran's PTSD symptoms did not appear to be of sufficient 
intensity or in number to justify a diagnosis of PTSD.

In February 2004, the Board found that the March 2002 
examiner had noted the presence of PTSD symptoms, but did not 
diagnose PTSD under the criteria of DSM-IV as required for 
service connection.  See 38 C.F.R. § 3.304(f).  Hence, the 
Board remanded the matter for another examination in 
accordance with 38 C.F.R. § 4.125 (2007).

During a July 2004 VA examination, the veteran reported the 
following PTSD symptoms:  intrusive memories, recurrent 
nightmares, avoidance of activities that would remind him of 
war, diminished interest in significant activities, feelings 
of detachment from others, difficulty staying asleep, 
irritability, hypervigilance, and an exaggerated startle 
response.  The veteran reported that his symptoms have been 
present since approximately three-to-four years after his 
return from Vietnam, and have become more frequent and severe 
in the last several years.  The Axis I diagnosis was PTSD, 
chronic.  The examiner found that the veteran met the 
criteria for a diagnosis of PTSD.
  
In August 2004, the RO granted service connection for PTSD, 
effective from the date of recent VA examination-that is, 
July 8, 2004.  As noted above, the veteran appealed for an 
earlier effective date.

In accordance with 38 C.F.R. § 4.125 for a diagnosis of 
mental disorders, where a diagnosis does not conform to DMS-
IV criteria, the report of the examination is to be returned 
to the examiner to substantiate the diagnosis.  In this case, 
the evidence supports a finding that the July 2004 Axis I 
diagnosis of "PTSD, chronic," represents a progression of 
the prior March 2002 Axis I diagnosis of "few PTSD symptoms 
manifested mainly by occasional nightmares."  Hence, the 
diagnosis is substantiated.

While the veteran has reported that his PTSD symptoms first 
appeared three-to-four years following his return from 
Vietnam, the Board notes that there was no pending claim 
prior to January 23, 2002, pursuant to which benefits could 
be granted.  Since the initial claim for service connection 
for PTSD was received in 2002, more than one year following 
separation from service, as a matter of law, the effective 
date can be no earlier than the date of receipt of the claim.  
See 38 C.F.R. § 3.400(b). 

Courts have held that "the effective date of an award of 
service connection is not based on the date of the earliest 
medical evidence demonstrating a causal connection [between a 
claimed disorder and a service-connected disorder] but on the 
date that the application upon which service connection was 
actually awarded was filed with VA."  See, e.g., Brannon v. 
West, 12 Vet. App. 32, 135 (1998).

Accordingly, the proper effective date can be no earlier than 
the date of receipt of the claim for service connection-that 
is, January 23, 2002.  

In this case, the Board finds that entitlement to service 
connection for PTSD arose from the date of claim on 
January 23, 2002.  Hence, the veteran is entitled to an 
effective date of January 23, 2002, for the award of service 
connection for PTSD.

In reaching this decision, the Board has resolved any doubt 
in favor of the veteran.


ORDER

An effective date of January 23, 2002, for the award of 
service connection for PTSD is granted.



____________________________________________
J. A. MARKEY 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


